IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE
                          Assigned on Briefs July 19, 2016

                 STATE OF TENNESSEE v. MARK ROLLINS

               Appeal from the Circuit Court for Rutherford County
                        No. M-73925 David Bragg, Judge


               No. M2016-00162-CCA-R3-CD – Filed August 10, 2016


The defendant, Mark Rollins, pleaded guilty to first offense driving under the influence
of an intoxicant and reserved as a certified question the propriety of the vehicle stop
leading to his arrest. Discerning no error, we affirm.

            Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and TIMOTHY L. EASTER, JJ., joined.

Allen R. Daubenspeck, Murfreesboro, Tennessee, for the appellant, Mark Rollins.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Assistant
Attorney General; Jennings H. Jones, District Attorney General; and Shawn D. Puckett,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                      OPINION

              The Rutherford County Grand Jury charged the defendant with alternative
counts of driving under the influence of an intoxicant (“DUI”) and driving with a blood
alcohol concentration of .08 percent or more (“DUI per se”). On October 6, 2015, the
defendant filed a motion to suppress evidence of his intoxication, contending that the
traffic stop which led to his arrest constituted an illegal seizure.

             The trial court apparently conducted an evidentiary hearing on the motion
to suppress on October 16, 2015, although no transcript of the hearing appears in the
record. The affidavit of complaint supporting the defendant‟s August 27, 2014 arrest
contained the sworn statement of Murfreesboro Police Department (“MPD”) Officer
Ricky Haley, which stated as follows:
              Affiant makes oath that on the above date, he assisted MPD
              Officers Skyler Harris and Josh Borel with a traffic stop on
              Memorial Blvd at East Clark Blvd in reference to a vehicle‟s
              failure to signal before making a turn. Affiant made contact
              with the driver and identified him as MARK N. ROLLINS.
              Mr. Rollins was observed to have slurred speech, bloodshot
              eyes, was unsteady upon his feet, and had an obvious odor of
              an intoxicant emitting from his person. Affiant conducted
              field sobriety tests, to which, Mr. Rollins was unable to
              perform as demonstrated and explained. Therefore, affiant is
              charging MARK N. ROLLINS with DRIVING UNDER THE
              INFLUENCE.

               The trial court denied the defendant‟s motion to suppress, concluding that
the defendant violated “a provision of the traffic code by failing to give a signal” and that
the arresting officers “had probable cause to believe a traffic violation had occurred” and
accordingly had “probable cause to seize the [d]efendant.”

               Following the trial court‟s denial of the motion to suppress, the defendant
pleaded guilty to DUI, and the charge of DUI per se was dismissed. The defendant also
reserved, with the consent of the State and the trial court, a certified question of law that
is dispositive of the case:

              Whether the traffic stop was supported by articulable
              reasonable suspicion that a crime was being committed or
              probable cause that a traffic offense had occurred, thus legally
              justifying the initial seizure of the defendant?

Discerning that this question was properly certified pursuant to Tennessee Rule of
Criminal Procedure 37(b), we will examine the trial court‟s ruling on the motion to
suppress.

              When reviewing a trial court‟s findings of fact and conclusions of law on a
motion to suppress evidence, we are guided by the standard of review set forth in State v.
Odom, 928 S.W.2d 18 (Tenn. 1996). Under this standard, “a trial court‟s findings of fact
in a suppression hearing will be upheld unless the evidence preponderates otherwise.” Id.
at 23. When the trial court does not set forth its findings of fact upon the record of the
proceedings, however, the appellate court must decide where the preponderance of the
evidence lies. Fields v. State, 40 S.W.3d 450, 457 n.5 (Tenn. 2001). As in all cases on
appeal, “[t]he prevailing party in the trial court is afforded the „strongest legitimate view
of the evidence and all reasonable and legitimate inferences that may be drawn from that
                                            -2-
evidence.‟” State v. Carter, 16 S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith,
978 S.W.2d 861, 864 (Tenn. 1998)). We review the trial court‟s conclusions of law
under a de novo standard without according any presumption of correctness to those
conclusions. See, e.g., State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher,
989 S.W.2d 295, 299 (Tenn. 1999).

              Because stopping an automobile without a warrant and detaining its
occupants unquestionably constitutes a seizure, Delaware v. Prouse, 440 U.S. 648, 653
(1979), the State in the present situation had the burden of demonstrating the applicability
of an exception to the warrant requirement, see, e.g., State v. Cox, 171 S.W.3d 174, 179
(Tenn. 2005) (temporary detention of an individual during a traffic stop constitutes
seizure that implicates the protection of both the state and federal constitutions); Keith,
978 S.W.2d at 865. The authority of a police officer to stop a citizen‟s vehicle is
circumscribed by constitutional constraints. Police officers are constitutionally permitted
to conduct a brief investigatory stop supported by specific and articulable facts leading to
a reasonable suspicion that a criminal offense has been or is about to be committed.
Terry v. Ohio, 392 U.S. 1, 20-23 (1968); State v. Binette, 33 S.W.3d 215, 218 (Tenn.
2000). Whether reasonable suspicion existed in a particular case is a fact-intensive, but
objective, analysis. State v. Garcia, 123 S.W.3d 335, 344 (Tenn. 2003). The likelihood
of criminal activity that is required for reasonable suspicion is not as great as that
required for probable cause and is “considerably less” than would be needed to satisfy a
preponderance of the evidence standard. United States v. Sokolow, 490 U.S. 1, 7 (1989).
A court must consider the totality of the circumstances in evaluating whether a police
officer‟s reasonable suspicion is supported by specific and articulable facts. State v.
Hord, 106 S.W.3d 68, 71 (Tenn. Crim. App. 2002). The totality of the circumstances
embraces considerations of the public interest served by the seizure, the nature and scope
of the intrusion, and the objective facts on which the law enforcement officer relied in
light of his experience. See State v. Pulley, 863 S.W.2d 29, 34 (Tenn. 1993). The
objective facts on which an officer relies may include his or her own observations,
information obtained from other officers or agencies, offenders‟ patterns of operation,
and information from informants. State v. Watkins, 827 S.W.2d 293, 294 (Tenn. 1992).
“[P]robable cause exists „when at the time of the [seizure], the facts and circumstances
within the knowledge of the officers, and of which they had reasonably trustworthy
information, are sufficient to warrant a prudent person in believing that the defendant had
committed or was committing an offense.” State v. Dotson, 450 S.W.3d 1, 50 (Tenn.
2014) (quoting State v. Echols, 382 S.W.3d 266, 277-78 (Tenn. 2012)).

             On appeal, the defendant does not dispute his failure to use a turn signal
when making a turn in his vehicle. Instead, he argues that the Murfreesboro City
Ordinance on which MPD officers relied when stopping his vehicle does not specify
when a driver is required to use a turn signal. We disagree.
                                            -3-
            The applicable city ordinance states as follows:

            No person shall turn a vehicle at an intersection unless the
            vehicle is in proper position upon the roadway as required in
            Code § 32-720, or turn a vehicle to enter a private road or
            driveway, or otherwise turn a vehicle from a direct course or
            move right or left upon a roadway unless and until such can
            be made with reasonable safety. No person shall so turn any
            vehicle without giving an appropriate signal in the manner
            hereinafter provided.

Murfreesboro, TN, City Ordinance § 32-721(A). The subsections that follow further
specify the manner in which a driver must signal:

            (B) A signal of intention to turn right or left when required
            shall be given continuously during not less than the last one
            hundred feet traveled by the vehicle before turning.

            (C) No person shall stop or suddenly decrease the speed of a
            vehicle without first giving an appropriate signal in the
            manner provided herein to the driver of any vehicle
            immediately to the rear when there is opportunity to give such
            signal.

            (D) The signals provided for in subsection (F) shall be used to
            indicate an intention to turn, change lane, or start from a
            parked position and shall not be flashed on one side only on a
            parked or disabled vehicle, or flashed as a courtesy or “do
            pass” signal to operators of other vehicles approaching from
            the rear, or flashed to inform operators of other vehicles
            approaching from the rear of the intent of a leading vehicle to
            make a turn.

            (E) Any stop or turn signal when required herein shall be
            given either by means of the hand and arm or by signal lamps,
            except as otherwise provided in subsection (F).

            (F) Any motor vehicle in use on a highway shall be equipped
            with, and required signal shall be given by, signal lamps
            when the distance from the center of the top of the steering
                                         -4-
             post to the left outside limit of the body, cab or load of such
             motor vehicle exceeds twenty-four inches, or when the
             distance from the center of the top of the steering post to the
             rear limit of the body or load thereof exceeds fourteen feet.
             The latter measurement shall apply to any single vehicle, also
             to any combination of vehicles.

Id. § 32-721(B)-(F).

               The language of the city ordinance is clear that drivers are required to use
turn signals when making a turn: “No person shall so turn any vehicle without giving an
appropriate signal in the manner hereinafter provided.” Id. § 32-721(A) (emphasis
added). The phrase “in the manner hereinafter provided” and the phrase “when required”
in subsection (B) do not indicate that turn signals are only to be used in the situations
mentioned in subsections (B) through (F); instead, those subsections are designed to
further clarify the distance and manner in which the turn signal is to be used in specific
situations.

              Because the defendant violated a city ordinance by failing to use his turn
signal, MPD officers had probable cause to stop his vehicle. Accordingly, we affirm the
trial court‟s denial of the motion to suppress, and the judgment of the trial court is
affirmed.

                                                 _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -5-